           Case 1:19-cr-02072-MV Document 28 Filed 10/21/19 Page 1 of 5



                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,
                               Plaintiff,
                 v.                                        No. 19 CR 2072 MV
TAVIS WASHBURN,
                           Defendant.


                         SENTENCING MEMORANDUM

       Tavis Washburn, through Assistant Federal Public Defender Alejandro

Fernandez, respectfully files this sentencing memorandum in support of a

sentence of 71 months, the low-end of the Rule 11(c)(1)(C) agreed upon range.

      1.      For the past year, Mr. Washburn has not had a drink of alcohol. This

has been one of the longest periods of sobriety since he was a child in high-school.

Mr. Washburn has long suffered from pronounced alcohol dependence, and now,

he is before this Court, having suffered among the worst consequences of his

addiction.

      2.      In this past year, Mr. Washburn has found it in himself to quit

drinking. He did not do it alone. For the first time he has had a structured

environment, supportive services, full-time employment, and the shock of the

horrible loss to reflect on.
           Case 1:19-cr-02072-MV Document 28 Filed 10/21/19 Page 2 of 5



      3.      The night his brother died and his child was injured in the calamitous

car crash plays on Mr. Washburn’s mind in a relentless loop. His older brother

was someone he looked up to. His brother was the person who often brought the

family together, looked after their mother, and was the person he confided in. His

brother was the first person Mr. Washburn told when he learned he was going to be

a father. That he was responsible for killing him before his second child was born

has hit him deeply. He recalls that his brother would often quote the bible; now,

his bible is the only item that Mr. Washburn still has of him.

      4.      His brother will not get to see this new side of Mr. Washburn, this

side that Mr. Washburn is so proud of: the responsible father, the partner who

provides for his children, the person who can think more clearly than he has for a

very long time. Sadly, he will not get to see the sober brother that in many ways

he helped mold. It is among the tragic twists of this case. What is more, we now

know it could have been different. Mr. Washburn has proven that he can thrive

without alcohol. Hopefully, now that he has found his way to sobriety, he can

maintain that journey and his two sons will only know this side of him. There is

good reason to believe that he will.

      5.      Since Mr. Washburn has been on pre-trial release, he has been

motivated to change his trajectory, and has taken significant strides towards

achieving a stable path forward. In the past year, Mr. Washburn completed two


                                          2
             Case 1:19-cr-02072-MV Document 28 Filed 10/21/19 Page 3 of 5



parenting classes, Ex. A, and continues to attend weekly counseling sessions to

address trauma and his alcohol abuse. All indicators are positive.

       6.       In addition, his demonstrated industry is remarkable. While

contributing a significant portion of his income to La Pasada halfway house, he has

maintained two jobs and contributes as much as he can to his partner and children.

His workdays often start at 7 a.m. with his first job, and it is common for him to

work until the 10 p.m. close at his second job. His most pressing concern has been

to leave as much money for his children and partner as he can before he serves a

prison term.

       7.       When undersigned asked him how he was able to shift so

dramatically, he reflected briefly, and responded in an uncharacteristically effusive

way. “I don’t miss it at all,” he remarked, speaking about alcohol. He then related

recent stories of running into people he knew who would try to get him to drink

with them. He recalled saying no each time, and feeling good about it, empowered

even. Mr. Washburn also finds strength in thinking about his boys. His own father

died in a car accident the year he was born. He knows only that he was a police

officer. He wants to be a father, knowing that growing up without one was

difficult.

       8.       Following the accident, he was devastated, and certain the rest of his

family would hate him. Mr. Washburn has instead found forgiveness and that has


                                            3
           Case 1:19-cr-02072-MV Document 28 Filed 10/21/19 Page 4 of 5



slowly allowed him to forgive himself; that, too, has helped him live in the manner

that his brother’s memory deserves. His guide out of depression has been to

slowly evolve into the person his family knows he can be.

      9.      Soon he must leave them again. Facing prison for the first time has

tormented Mr. Washburn. Another surprising twist of this case is that Mr.

Washburn must go into social exile right when, perhaps for the first time, he is

becoming exactly who his family needs.

      10.     Though distraught, Mr. Washburn’s mind is already on the future.

When asked about his first days out of prison, he uses his current situation as a

blue print. He wants to get a job and begin providing again. Afterwards, he wants

to move further, go back to school, and get out of the low-wage service sector

economy that he knows will never provide the stability he and his family needs.

      11.      Though the car accident killed his brother, injured his son, fractured

his family, and changed his life forever, Mr. Washburn has done everything he can

in its aftermath to make that moment meaningful for something more than the

tragedy. He is committed to sobriety and intent on making all who are touched by

his life in the future better off for having had him in their lives.




                                            4
        Case 1:19-cr-02072-MV Document 28 Filed 10/21/19 Page 5 of 5



      WHEREFORE, Mr. Washburn respectfully requests that this Court impose

a sentence of 71 months, the low-end of the Rule 11(c)(1)(C) agreed upon range.




                                     Respectfully Submitted,


                                     [Electronically Filed]
                                     ALEJANDRO B. FERNANDEZ
                                     Counsel for Mr. Tavis-Washburn
                                     Federal Public Defender
                                     111 Lomas Blvd. NW, Suite 501
                                     Albuquerque, New Mexico 87102
                                     (505) 346-2489
                                     alejandro_fernandez@fd.org




                        CERTIFICATE OF SERVICE

       I HEREBY CERTIFY THAT on October 21, 2019, I filed the foregoing
electronically through the CM/ECF system, which caused AUSA Allison Jaros and
to be served by electronic means, as more fully reflected on the Notice of
Electronic Filing.

                                                        [Electronically Filed]




                                        5
